PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/400,930
Filing Date: 1 May 2019
Appellant(s): Morowsky et al.



__________________
Paul D. Amrozowicz 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claim(s) 1-5, 10-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komer (US 20140267051 A1), Jain et al. (US 9928230 B1), Feldman et al. (“Feldman”, US 20040150670 A1), Colley (US 20090079702 A1) and Mese et al. (“Mese”, US 20160103605 A1). 
	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komer (US 20140267051 A1), Jain et al. (US 9928230 B1), Feldman et al. (“Feldman”, US 20040150670 A1), Colley (US 20090079702 A1), Mese et al. (“Mese”, US 20160103605 A1)  and Wang et al. (“Wang”, US 20160140622 A1).

(2) Response to Argument
Appellant’s arguments filed 1/13/2021 have been fully considered as a whole but they are not persuasive. 
	Appellant argued:
	 (a) The cited references do not teach determining at least one data field which is related to the selected data field based upon the rules defining the relationship between a plurality of data fields stored in the memory.	
	(b) The cited references do not teach the keyboard type varies depending upon input associated with a selected data field and the size of the contextual awareness area.
	(c) Colley does not teach or suggest a size of the contextual awareness display area varies 
	(d) Mese does not teach or suggest the format of the virtual keyboard varies depending upon the size of the contextual display area.
	The Office disagrees for the following reasons:
	Per (a), Komer teaches a processor for determining when a displayed data field such as 408 is selected by a user and displaying interrelated aircraft operation data field 408 alongside data field 410 (and keyboard type inputs 408, figs. 4, 7A and 11: data fields are accessible via function keys 414 of the keyboard 312 or via inputs provided using indicia 408 for viewing the settings or adjusting the settings, para [0050-0051]) in contextual awareness display area (top portion of touch screen 304); Komer does not explicitly teach that the displaying is based upon rules that define and determine a relationship between data fields stored in memory. 
	Jain however teaches displaying customization of forms with data fields based on “define[d]…rules that provide…branching logic or cascading user input fields, where the entry in [the] first field governs the presentation of a second field in the form” using configuration interface 212 of a computer system to design the customized forms for output and, moreover, the displaying follows selection of a data field (col. 12, lines 37-59 describes rules that govern display of related fields; see also col. 8, line 57 - col. 9, line 7 for additional information on the mentioned rules: e.g. in response to user input or selection of form element 114 on UI 110b, the form element 114c is displayed on the interface 110b based on rules specified by the form definition or "rules governing the configuration of the electronic form"). Therefore, Jain teaches the feature of determining a second field/at least one data field which is related to user first field entry/selected data field based upon the rules defining the relationship between the fields, the relationship being the first field governs the presentation of a second field or, in other words, the second field depends on the first field, which results in displaying related fields when needed or required.
see also para [0046] for additional description of 201 and para [0050] for description of 203) and varying the keyboard type to a password type if the input of an associated selected edit control/data field requires the password keyboard type (para [0008]: in the case that “an application included an edit control for receiving a case-sensitive password, it would be useful to allow the application to automatically change the surface of a data input panel”, edit control/text entry field “Password” of fig. 2A). If input associated with a selected data field requires number(s), the UI generates display of keyboard type 801 of fig. 8. Alternatively, the user can provide input utilizing the keyboard type 901 of fig. 9 when input associated with a selected data field requires symbol(s) instead of the panel keyboard 301 or keyboard 801. Therefore, Feldman teaches “the keyboard type varies depending upon input associated with a selected data field” of claims 1 and 11.

Per (c), in the Abstract of the instant application, a contextual awareness area is described as an area for "displaying a selected field and at least one data field related to the selected data". Colley teaches a size of the contextual awareness display area varies depending upon a number of candidate data fields 80 determined to be related to selected information area/data field of a plurality of data fields 84’ (for example, the size of display area (fig. 5, top portion) of mobile device 10 varies depending upon a number of candidate data fields 80 determined to be related to selection of one of data field 84'; or, in another example, top portion display area of mobile device 10 displays related data fields "Abe Mickelsson...Benji Johansson" 80 and selectable data field "Q...M" in fig. 6, and the size of the display area is transformed from fig. 6 to fig. 7 to display data field "Q...M" and a larger display area to encompass the increased number of related data fields "Abe Mickelsson...Norbert Marks" 80. Therefore, the size of display area that displays data fields depends upon how many data fields 80 have been determined to match or be related to selection of one of data field 84'.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LE V NGUYEN/            Examiner, Art Unit 2174                                                                                                                                                                                            
Conferees:
/SHERIEF BADAWI/            Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                            
/STEVEN P SAX/            Primary Examiner, Art Unit 2174                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.